Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
Applicant’s election without traverse of Group 1, claims 1-20 in the reply filed on 10/05/21 is acknowledged.
Claim withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/21.

Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Yang et al. (US2016/029662).
Yang teaches methods of enhancing an antigen-specific immune responses in a host comprising administering HMGN polypeptides comprising at least one of HMGN1, HMGN3a, HMGN3b, HMGN4, in an amount effective to enhance an antigen-specific immune response. The reference also teaches such peptide in pharmaceutical composition comprising an HMGN polypeptide comprising at least one of HMGN1, HMGN3a, HMGN3b, HMGN4 or functional fragments and derivatives for treating cancer in combination with antigens and/or other anti-cancer agents (See claims 1, 7 and 9). This reference teaches that such antigens may be selected from Ig-idiotype of B cell lymphoma; mutant cyclin-

    PNG
    media_image1.png
    149
    378
    media_image1.png
    Greyscale

This meets (3) of claim because 7 N-terminal amino acids are deleted, 1 as well as SEQ ID NOs: 7 and 18. As such, claims 1-6 are met. Claims 7-10 and 18-20 are met because the HMG peptide is for treating cancer. Claims 11—17 are met because the claims are drawn to adding additional antibodies or fragments to treat cancer, and Yang teaches a variety of antibodies and fragments that function as immune check point inhibitors to be used in combination with SEQ ID NO: 12, as well as anti-cancer agent additives. Furthermore, the claims language “for use” implies an intended use to the composition, but does not impart any physical functioncharacteristics. As such, the function of the peptide as an HMGN peptide inherently can be used in combination with any of the instantly claimed antibodies (e.g., anti-CD4) because they have the same function. The MPEP states: [T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.

As such, the prior art is inherently capable of being “for use” in combination with any of the claimed additives because the composition itself, as described in (3) has the same physical properties as the prior art peptides. As such, claims 1-19 are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654